Citation Nr: 1426578	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  07-27 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for migraine headaches prior to November 5, 2011.

2.  Entitlement to an initial evaluation in excess of 50 percent for migraine headaches on or after November 5, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2000 to December 2005.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in which the RO, in pertinent part, granted service connection for migraine headaches and assigned an initial noncompensable evaluation, effective from December 20, 2005.  Jurisdiction of the Veteran's claims file was later transferred to the RO in Louisville, Kentucky.

In an August 2007 rating decision, the RO granted an increased evaluation of 30 percent for migraine headaches, effective from December 20, 2005.  

The Board remanded the case in February 2010 and July 2011 for further development.

In a July 2012 rating decision, the RO granted an increased evaluation of 50 percent for migraine headaches, effective from November 5, 2011.  The Veteran is presumed to seek the maximum available benefit; therefore, regardless of the increased evaluations granted during the pendency of the appeal, the issues remain before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 2012 and September 2013, the Board remanded the claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.

As noted in the September 2013 remand, the issue of whether new and material evidence has been received to reopen a claim of service connection for carpal tunnel syndrome of the bilateral wrists has been raised by the Veteran, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  For the period prior to November 5, 2011, the Veteran's service-connected migraine headaches have been productive of characteristic prostrating attacks occurring at least once a month.  She did not have very frequent completely prostrating and prolonged productive of severe economic inadaptability during this period.

2.  For the period beginning on or after November 5, 2011, the Veteran's service-connected migraine headaches are assigned a 50 percent rating, which is the maximum schedular rating available for the disability.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for migraine headaches have not been met or approximated for the period prior to November 5, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2013).

2.  An initial rating in excess of 50 percent for migraine headaches is not warranted on or after November 5, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for migraine headaches.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied in this case.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue being decided herein. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded a VA general medical examination in June 2007, a VA neurological disorders examination in November 2011, and a VA headaches examination in February 2013.  In addition, VA addendum opinions were provided in July 2012 and October 2013.

In December 2012, the Board remanded the issue to afford the Veteran an additional VA examination to ascertain the severity and manifestations of her service-connected migraines.  Specifically, the examiner was requested to report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria pertaining to migraines.  

In accordance with the remand directives, a VA examination was provided in February 2013.  However, he did not provide an opinion as to whether the Veteran's migraines were capable of resulting in "severe economic inadaptability"; therefore, in September 2013, the Board remanded the case again to obtain an addendum opinion.  In October 2013, the requested opinion was obtained.  There have been no allegations that the VA examination and VA addendum opinion were inadequate.

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected migraines since she was last examined.  38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claim on appeal.  She has been given ample opportunity to present evidence and argument in support of her claim.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


Law and Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous..."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

In this case, the Veteran's migraine headaches have been evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Migraine headaches are assigned disability ratings based on the frequency of prostrating attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A noncompensable evaluation is assigned for migraine headaches with less frequent attacks.  A 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is provided for migraine headaches with characteristic prostrating attacks occurring on an average once per month over the last several months.  A maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  

The Rating Schedule does not define "prostrating."  However, "prostration" has been defined as "complete physical or mental exhaustion."  Merriam-Webster's new Collegiate Dictionary 999 (11th ed. 2007).  "Prostration" has also been defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."  See Eady v. Shinseki, No. 11-3223, 2013 WL 500460 (Vet. App. Feb. 12, 2013).

Additionally, the terms "productive of severe economic adaptability" have not been clearly defined by regulations or by case law.  The United States Court of Appeals for Veteran's Claims (Court) has noted that "productive of" can either have the meaning of "producing" or "capable of producing."  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually "produce" severe economic inadaptability to warrant the 50 percent rating.  Id. at 445-46.  Further, "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to TDIU.  Id. at 446; see also 38 C.F.R. § 4.16 (2012).  The Board notes, however, that the migraines must be, at a minimum, capable of producing "severe" economic inadaptability. 

In an October 2006 statement, the Veteran reported that she had migraine headaches at least once per month.  She indicated that she took over-the-counter medication for the severe pain.  

During a June 2007 VA general medical examination, the Veteran stated that she had spontaneous, increasingly worse headaches approximately twice per month.  She described feelings of pressure, pain, and dizziness associated with the headaches.  She also noted occasional nausea and photophobia.  The Veteran reported that she had a poor response to Motrin to treat her headaches.  She related that she was employed full-time as a clerk and that she had lost no time from work during the past 12 months.  The examiner noted that the Veteran's headaches had a significant effect on her employment and caused increased absenteeism.  

During a November 2011 VA neurological disorders examination, the Veteran reported that she had frequent headaches with sensitivity to light and nausea.  She indicated that her symptoms were responsive to medication, including Excedrin, Motrin, and Naproxen.  She also stated that she had migraine headaches approximately two to three times per month for the past year and that most headaches were prostrating and lasted one to two days.  The Veteran related that her migraines affected her employment as a technician because she had to be assigned different duties and she had increased tardiness.  She also stated that, when she had a headache, she was bedbound and completely unable to perform her work.  She reported that she lost two weeks off work during the past year because her migraines were too severe to return to work.

In a July 2012 VA addendum opinion, the November 2011 VA examiner opined that the Veteran had incurred economic inadaptability due to her headache disability.  She reported that the Veteran's chronic symptoms of pain had substantially worsened over the previous year and stated that the frequency of her headaches was sufficiently disabling such that she would have substantial disruption of her activities.  The examiner also noted that the Veteran was disabled between two to three times per week to two to three times per month for one to two days at a time.  

During a February 2013 VA headaches examination, the Veteran related that she continued to have frequent headaches.  She indicated that her headaches had slightly improved since she began Topiramate treatment.  She reported that she had headaches approximately once every three weeks, and previously, she had headaches three times per week.  She noted that her headaches lasted three days in duration.  She described pulsating or throbbing head pain on both sides of her head during a headache, along with nausea and sensitivity to light and sound.  The examiner noted that the Veteran did not have very frequent prostrating and prolonged attacks of migraine headache pain or non-migraine headache pain.  Specifically, he indicated that she had characteristic prostrating attacks of migraine headache pain once every month, and she had prostrating attacks of non-migraine headache pain once every month.  He opined that the Veteran's headache condition impacted her ability to work because, when her headaches occurred, they lasted for three days and she was unable to focus during those three days.

The VA examiner that conducted the November 2011 VA examination provided a VA addendum opinion in October 2013.  In her opinion, she reported that the Veteran's migraine headaches were severe when they occurred.  She noted that the Veteran missed two weeks from work due to headaches, but commented that the amount of time lost from work had not resulted in severe economic inadaptability at any point.  She also stated, "Although [the V]eteran has migraine headaches which causes difficulty focusing, she has not had frequent prostrating and prolonged attacks of headaches.  Thus, [the V]eteran could maintain gainful physical employment so long as she is allowed to take time off from work when she has severe headaches."

First, with respect to the time period prior to November 5, 2011, the evidence of record demonstrates that the Veteran's headaches most closely approximate the criteria for a 30 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Throughout the period prior to November 5, 2011, the Veteran reported that she had severe migraines at least once per month and approximately two times per month.  See October 2006 statement and June 2007 VA general medical examination.  

During the June 2007 VA general medical examination, the Veteran described feelings of pressure, severe pain, dizziness, occasional nausea, and occasional photophobia associated with the headaches.  There is no dispute that the Veteran is competent to report these symptoms of headaches that require medication because these are symptoms that may be actually observed and are within the realm of her personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  There is also no reason to doubt the credibility of these statements.  

Nevertheless, the Veteran's symptoms have not more nearly approximated the criteria for a 50 percent rating for the period prior to November 5, 2011.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The medical and lay evidence does not show that she had very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability during this period.  In fact, while the June 2007 VA examiner opined that the Veteran's headaches had a significant effect on her employment and caused increased absenteeism, the Veteran herself reported that she had lost no time from work as a full-time clerk in the previous year due to her headaches. Moreover, she told the November 2011 VA examiner that she had only lost two weeks off work during the prior year.  Additionally, the October 2013 VA examiner concluded that the amount of time lost from work had not resulted in severe economic inadaptability at any point during the appeal.  Therefore, the Board concludes that the Veteran's symptoms most nearly approximate the assigned 30 percent rating for the period prior to November 5, 2011, but no higher.  

For the period beginning on or after November 5, 2011, the Board notes that the Veteran has been assigned the maximum schedular rating of 50 percent for migraine headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Therefore, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's migraine headache disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule show that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaints of pain, nausea, and light and sound sensitivity are considered in the assignment of the 30 and 50 percent disability ratings, as they are based on the characteristics and frequency of the attacks.  Moreover, for the period prior to November 5, 2011, there is a higher rating available under Diagnostic Code 8100 for migraine headaches, but the Veteran's disability is not productive of such manifestations.  For the period beginning on or after November 5, 2011, the Veteran has been assigned the maximum schedular evaluation.  

The Board also observes that, even if the available schedular evaluation for the disability was inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for her disability, and there is nothing in the record to indicate that the Veteran's disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  In fact, the Veteran denied missing any work during the June 2007 VA examination and only reported missing two weeks of work in the past year during the November 2011 VA examination.  As such, the Board finds that there has not been marked interference with employment beyond that contemplated in the rating criteria.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected migraine headaches under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Prior to November 5, 2011, entitlement to an evaluation in excess of 30 percent for the migraine headaches is denied.

Since November 5, 2011, entitlement to an evaluation in excess of 50 percent for the migraine headaches is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


